The opinion of the court was delivered, by
Woodward, J.
Whether the legacy to Lewis Dewart, Jr., in his grandfather’s will, was vested or contingent, is not necessary to be decided, for the intention of the testator is unmistakably expressed that the payment of the legacy shall be postponed till a period subsequent to the legatee’s attaining twenty-one years of age, and that meanwhile the testator’s farms in Penn township shall stand charged “ with the payment of the same.”
This is the only point necessary to be decided now. If the legatee should die before the time appointed for payment, the will provides that the legacy is to lapse into the residuary estate, all of which is given to the present appellant. As his interest in the farms has been sold at sheriff’s sale, it may become, in the event of the legatee’s dying before twenty-one years of age, a question of some nicety whether he shall then be permitted to take the legacy out of the land. But that question cannot arise at present. Though trustee of the legacy, the appellant is not entitled to receive it out of the moneys in court. It is rather his duty to maintain it as a fixed lien on the land. The purchasers had constructive notice of the charge, and they were bound to know that it was a lien of such indeterminate value that it would not be divested by the sheriff’s sale. They will have to pay it, therefore, when it becomes due.
Appeal dismissed at the costs of the appellant.